Citation Nr: 0900978	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1984 to July 1984 with additional time in the 
United States Army Reserves.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which inter alia denied the veteran's 
claims of entitlement to service connection for a right knee 
disability and entitlement to service connection for hearing 
loss.

In May 2008, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

Issues not on appeal

The above-mentioned July 2004 rating decision also denied 
service connection for a neck condition, a back condition and 
chest pain.  The veteran's June 2006 notice of disagreement 
indicated that she wished to appeal all issues, and the RO 
issued a statement of the case (SOC) in April 2007 which 
included those three issues as well as the two issues listed 
above. However, the veteran's November 2004 substantive 
appeal [VA Form 9] did not list the back condition and chest 
pain among the issues being appealed.  See 38 C.F.R. § 20.202 
(2008) [if a SOC lists several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all issues or must specifically identify the issues being 
appealed].

Accordingly, an appeal was not perfected as to those two 
issues, and those issues are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In a February 2008 RO decision, service connection for 
residuals of whiplash, posterior cervical spine (previously 
denied as entitlement to service connection for a neck 
condition) was granted effective April 7, 2005; a 10 percent 
disability rating was assigned.  

Since service connection was granted, the veteran's appeal as 
to that issue has become moot.  The veteran has not disagreed 
with the assigned disability rating or the effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  Therefore, that matter has been resolved and is 
not in appellate status.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

1.  Entitlement to service connection for a right knee 
disability.  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The service medical records and private treatment records 
indicate that she was treated for complaints of right knee 
pain on multiple occasions. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the exact nature of the claimed right 
knee disability and the relationship, if any, between the 
right knee disability and the veteran's active military 
service.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

2.  Entitlement to service connection for hearing loss.  

The evidence of record contains a current diagnosis of 
bilateral hearing loss.  
In May 2008 the veteran testified that her military 
occupational specialty while in the United States Army 
Reserves was as a Military Traffic Management Coordinator.  
According to the veteran's testimony, this position exposed 
her to excessive noise from the engines of vehicles.  

The question of a medical nexus between the veteran's 
military service and her current disabilities is a question 
that must be addressed by an appropriately qualified 
physician.  See Charles, supra.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran in 
order to ascertain whether there is any 
additional relevant medical evidence 
available, to include medical records 
pertaining to the veteran's Reserve 
service.  If she responds in the 
affirmative, the veteran should provide 
the names and addresses of health care 
providers and in the case of Reserve 
records, units and places of treatment.  
Any such medical records identified should 
be obtained, to the extent possible.  

2.  VBA should arrange for the veteran to 
be physically examined.  The examiner 
should review the veteran's VA claims 
folder, examine the veteran and provide an 
opinion, with supporting rationale, as to: 
(1) whether the veteran currently has a 
right knee disability and if so its 
diagnosis; and (2) if a right knee 
disability is identified, whether it is as 
likely as not that the disability was 
incurred during active duty.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

3.  VBA should arrange for an appropriate 
medical specialist to review the veteran's 
VA claims folder and provide an opinion, 
with supporting rationale, as to whether 
it is as likely as not that the veteran's 
bilateral hearing loss was incurred during 
active duty.  If audiological or other 
examination of the veteran is deemed to be 
necessary by the reviewing specialist, 
this should be accomplished.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems to be necessary, VBA 
should then readjudicate the issues of 
entitlement to service connection for a 
right knee disability and bilateral 
hearing loss.  If the benefits sought on 
appeal remain denied, the veteran and  her 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
